          Case 4:19-cr-00634-JM Document 105 Filed 05/04/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS

UNITED STATES OF AMERICA

V.                                     4:19CR000634-1 JM

JEFFREY ROGERS


                                              ORDER

       Pending are the Defendant’s Motion to Suppress and Motion to Sever. The Court held a

hearing on the motions on Thursday, April 29, 2021. After hearing the arguments, the witnesses’

testimony and reviewing the evidence and law, the Court finds that law enforcement conducted a

lawful search of the Defendant’s residence at 378 Rattle Snake Drive, Marshall, Arkansas.

       The affidavit submitted by Sergeant Billy Cordell was supported by probable cause based

upon evidence found in the trash pulls conducted by Sergeant Cordell on November 29th, 2018

and January 3rd, 2019 at Defendant’s residence. The evidence included two small baggies

containing a white crystalline residue that indicated positive for methamphetamine on a Nartec field

test kit, and a small baggie containing a green leafy substance believed to be marijuana, and two

aluminum soda cans that were modified for the use of smoking marijuana. Pursuant to United

States v. Allebach, 526 F.3d 385 (8th Cir. 2008), the Court finds the evidence obtained from the

trash pulls is sufficient probable cause standing alone to support the warrant’s issuance.

       The Court acknowledges that the citizen complaints of suspected drug trafficking activity

at Defendant’s residence were somewhat stale. However, “[t]he timeliness of the information

supplied in an affidavit depends on the circumstances of the case, including the nature of the

crime under investigation. In investigations of ongoing narcotic operations, intervals of weeks or

months between the last described act and the application for a warrant [does] not necessarily

make the information stale.” United States v. Smith, 266 F.3d 902, 904–05 (8th Cir. 2001)
          Case 4:19-cr-00634-JM Document 105 Filed 05/04/21 Page 2 of 2




(internal citations omitted). Based upon Sergeant Cordell’s testimony and his rationale for

waiting a period of time after the complaints to conduct the trash pulls, the Court finds that the

citizen complaints bolster probable cause to issue the warrant.

       Moreover, even if probable cause was lacking, Officer Cordell had a good faith belief

that the warrant was valid. “Where a search is conducted pursuant to a warrant, the good faith

exception to the exclusionary rule applies, and evidence should not be suppressed due to an

absence of probable cause unless the warrant was based on an affidavit ‘so lacking in indicia of

probable cause as to render official belief in its existence entirely unreasonable.’” United States

v. Warford, 439 F.3d 836, 841 (8th Cir. 2006) (quoting United States v. Leon, 468 U.S. 897,

923). As the Court has found, the affidavit was not lacking in indicia of probable cause.

       Defendant’s First Motion to Suppress (ECF No. 60) is DENIED as MOOT. Defendant’s

Second Motion to Suppress (ECF No. 63) is DENIED. As stated on the record at the hearing,

Defendant’s Motion to Sever (ECF No. 73) is denied as premature.

       IT IS SO ORDERED this 4th day of May, 2021.



                                                      ______________________________
                                                      James M. Moody Jr.
                                                      United States District Judge
